Nelson, District Judge.
The libelant, as managing owner, had, at the date of the policy of insurance, an insurable interest in the barque ISliza White, by reason of his advances made on account of the vessel. The protest of the master and mate and the surveyor’s certificates are competent evidence in the case, and, with the testimony of Darling, are sufficient to prove that the injury suffered by the Eliza White from perils of the sea, previous to her arrival at Nassau, a port of distress, were so great that she could not be repaired so as to make her a seaworthy vessel, except at an expense exceeding her value when repaired, and this constituted a case of actual total loss, within the meaning of the policy of insurance. The testimony of the libelant is sufficient to prove that his advances exceeded $1,000, the amount insured by the policy, í nd that the defendant had notice of the loss in September, 1883, and waived all further proof of the loss. Decree for the libelant for $1,000, sud interest from December 1, 1883, and costs.